DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Regarding the double patenting rejection, applicant argues the claims are amended whereby the rejection is moot. This is not persuasive because the claim amendments do not overcome the double patenting rejection. See the rejection below for further details. Note that all claims were rejected on the ground of nonstatutory double patenting, including the claims which contained allowable subject matter.
Regarding the rejections of claims under 35 U.S.C. 103(a), applicant argues the claims were amended by the insertion of subject matter deemed allowable. This is not persuasive because applicant did not insert the allowable subject matter in its entirety. Claims 11 and 18 were amended to require “the current implant position and/or orientation including a distance associated with a current center of rotation of the pelvic implant relative to an initial center of rotation of the acetabulum in the frame of reference”. First, the term “associated with”, which was changed from “between” in the previous set of claims, is indefinite and unclear. Second, a current implant position and distance between the COR of the pelvic implant and the initial center of rotation of the acetabulum is inherent because the implant has to have a distance relative to the initial center of rotation of the acetabulum, even if that distance is zero. The claims do not require “displaying a distance between a current center of rotation of the pelvic implant relative to an initial center of rotation of the acetabulum in the frame of reference” which was in original claim 16, previously indicated to contain allowable subject matter. As currently written, the amendments simply state that the implant has a distance “associated with” a current center of rotation of the implant relative to an initial center of rotation of the acetabulum. This does not require any .
Specification
The disclosure is objected to because of the following informalities: Par. [0001] of the specification refers to applications which are now patents. The specification should be amended to refer to the patents.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15, 17-22, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 11-15, 19, 25-27, 29, 31-34, and 36 of U.S. Patent No. 10,219,865 in view of Sarin et al. 2003/0153829 (hereafter referred to as Sarin). 
Regarding claims 11 and 12 of the application, see claims 1, 6, 19, and 25 of the patent. Patent claims 1 and 19 disclose a method of tracking tools for subsequent insertion of a pelvic implant while patent claims 6 and 25 specifically recite tracking the pelvic implant during insertion. The pelvic implant of claims 1 and 19 inherently has a distance between a center of rotation of the pelvic implant and an initial center of rotation of the acetabulum. However, the claims of the patent do not disclose obtaining relation data on an assembly of an impactor and a pelvic implant at an end of the impactor and displaying real time information about the current implant position and/or orientation, including anteversion and inclination of the pelvic implant, during impaction of the pelvic implant in the acetabulum with the impactor.

It would have been obvious to one of ordinary skill in the art at the time of the invention to use a trackable impactor as taught by Sarin to insert the pelvic implant of the patent claims in order to navigate placement of the pelvic implant and to firmly place the acetabular component in the acetabulum. Impactors were conventional cup insertion tools at the time of the invention. It appears that since the impactor of Sarin comprises trackable markers and the system of Sarin displays continuous real-time information about the implant position that even during impaction the system of the patent claims in view of Sarin will display real-time information as claimed. Even if the system and method of the claims of the patent in view of Sarin does not inherently display real-time information about the implant position during impaction, it would have been obvious to one of ordinary skill in the art at the time of the invention to continue to monitor and display real-time information about the implant position during impaction to ensure that the optimal position and orientation are maintained during and after impaction. It would have been further obvious to one of ordinary skill in the art at the time of the invention to include the step of displaying the anteversion and/or inclination angles of the implant as taught by Sarin in the method of the claims of the patent in order to facilitate placement of the implant in a desired angular range.
Regarding claims 13 and 15 of the application, see claims 8 and 27 of the patent.
Regarding claim 14 of the application, see claims 7 and 26 of the patent.
Regarding claim 17 of the application, see patent claim 22.

Regarding claim 19 of the application, see claims 13 and 32 of the patent.
Regarding claims 20 and 22 of the application, see claims 15 and 34 of the patent.
Regarding claim 21 of the application, see claims 18 and 36 of the patent.
Regarding claim 24 of the application, see claims 12 and 31 of the patent.
Regarding claim 25 of the application, see claims 14 and 33 of the patent which positively recites the pelvic implant. As discussed above, Sarin teaches a trackable impactor for the purpose of navigating placement of the acetabular implant and for firmly placing the acetabular component, therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to include an impactor having the pelvic implant at its end in order to track the implant as well as firmly place the acetabular component in the acetabulum.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15, 17-22, 24, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, lines 12-13 recite “a distance associated with a current center of rotation of the pelvic implant relative to an initial center of rotation of the acetabulum in the frame of reference”. It is unclear what is meant by “associated with”. What is the scope of “associated with”? Does this mean a distance between the centers of rotation (this is how the feature was recited in previous claims) or does this mean another arbitrary distance related to the centers of rotation? Please clarify the scope of “associated with”.
Regarding claim 18, lines 11-12 recite “a distance associated with a current center of rotation of the pelvic implant relative to an initial center of rotation of the acetabulum in the frame of reference”. It is unclear what is meant by “associated with”. What is the scope of “associated with”? Does this mean a distance between the centers of rotation (this is how the feature was recited in previous claims) or does this mean another arbitrary distance related to the centers of rotation? Please clarify the scope of “associated with”.
Claim 18, lines 13-15 recite that the controller is configured to “display real-time information”. It is unclear as to whether the controller is what displays the information or if another component, for instance a user interface, displays the information. How can a controller display the information?
Claim 18 recites the limitation "the impactor" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "its end" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 18 recites the limitation "the end of the impactor" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 18, 20, and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by DiGioia III et al. 6,205,411 (hereafter referred to as DiGioia).
Regarding claim 18, DiGioia discloses a computer-assisted surgery system for guiding an operator in computer-assisted surgery in impacting a pelvic implant in an acetabulum of a pelvis, comprising a sensing apparatus (considered tracking device 30 in fig.1) capable of tracking a frame of reference of a pelvis and an impactor having a pelvic implant at its end (col.6, ll.24-48 discloses the tracking device is used to acquire the positions and orientations of tools and anatomical reference points; the claims do not positively recite a pelvic implant or an impactor), a controller (considered computer 20 in fig.3) being configured to obtain relation data on an assembly of an impactor and pelvic implant at the end of the impactor (col.11, ll.41-45; fig.3), calculate a current implant position and/or 
	Regarding claims 20 and 21, see col.11, ll.27-40.
Claims 18-22 and 25 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sarin.
Regarding claim 18, Sarin discloses a computer-assisted surgery system for guiding an operator in computer-assisted surgery in impacting a pelvic implant in an acetabulum of a pelvis, comprising a sensing apparatus (considered locating system 26 in fig.1) capable of tracking a frame of reference of a pelvis and an impactor having a pelvic implant at its end (par.33 discloses the locating system is used to acquire the positions and orientations of tools and anatomical reference points; the claims do not positively recite a pelvic implant or an impactor), a controller (considered computer 32 in fig.1) configured to obtain relation data on an assembly of an impactor and pelvic implant at the end of the impactor (see arrow between 26 and 32 in fig.1), calculate a current implant position and/or orientation using the relation data and as a function of the tracking of the frame of the reference and of the assembly during impaction of the pelvic implant in the acetabulum with the impactor (pars. 70-72), the current implant position and/or orientation inherently including “a distance” between a current center 
Regarding claim 19, see pars. 40 and 70 for displaying anteversion and inclination of the pelvic implant relative to the pelvis.
Regarding claims 20 and 22, see pars. 58-59 which disclose using a probe 50 to register the claimed points on the pelvis to create the frame of reference.
Regarding claim 21, the computer of Sarin is capable of using a posture of the patient to orient the frame of reference when creating the frame of reference of the pelvis (pars. 58-59).
Regarding claim 25, see fig.7 for an impactor 94 having the pelvic implant 93 at its end.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sarin.
Regarding claim 11, Sarin discloses a method for guiding an operator in computer-assisted surgery in impacting a pelvic implant in an acetabulum of a pelvis, comprising obtaining relation data on 
Regarding claim 12, see pars. 40 and 70 for displaying anteversion and inclination of the pelvic implant relative to the pelvis.
Regarding claims 13 and 15, see pars. 58-59 which disclose using a probe 50 to register the claimed points on the pelvis to create the frame of reference.
Regarding claim 14, pars. 58-60 disclose steps, including tracking postures, for establishing the frame of reference of a pelvis which are performed prior to performing any cutting/resections and therefore “pre-operatively”.
Claims 11-15, 19, 22, and 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DiGioia in view of Sarin.
Regarding claim 11, DiGioia discloses a method for guiding an operator in computer-assisted surgery in implanting a pelvic implant in an acetabulum of a pelvis, comprising obtaining relation data on an assembly of a cup insertion tool 98 and pelvic implant 70 at the end of the impactor (fig.3; col.11, ll.41-51), tracking a frame of reference of a pelvis in space (col.11, ll.27-40 discloses tracking a fixed pelvic marker which is in a known relation to the frame of reference of the pelvis therefore by tracking the fixed pelvic marker the frame of reference of the pelvis is tracked), tracking the assembly of the cup insertion tool and the pelvic implant at its end in space (col.11, ll.52-58), displaying real-time information about a current implant position and/or orientation with respect to the frame of reference of the pelvis, the current implant position and/or orientation being calculated using the relation data and as a function of the tracking of the frame of the reference and of the assembly while the surgeon moves the cup insertion tool to establish the proper orientation (col.11, ll.52-58 discloses tracking, 
Sarin teaches a method for guiding an operator in implanting a pelvic implant, in the same field of endeavor, wherein the cup insertion tool is a trackable impactor 94 which is used for the purpose of firmly placing the acetabular component (par.70).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a trackable impactor as taught by Sarin as the trackable cup insertion tool of DiGioia in order to firmly place the acetabular component in the acetabulum. Impactors were conventional cup insertion tools at the time of the invention. It appears that since the tool/impactor of both DiGioia and Sarin comprise trackable markers and the systems of both DiGioia and Sarin display continuous real-time information about the implant position that even during impaction the system of DiGioia in view of Sarin will display real-time information as claimed. Even if the system and method of DiGioia in view of Sarin does not inherently display real-time information about the implant position during impaction, it would have been obvious to one of ordinary skill in the art at the time of the invention to continue to monitor and display real-time information about the implant position during impaction to ensure that the optimal position and orientation are maintained during and after impaction. Further, the pelvic implant of DiGioia in view of Sarin inherently has a center of rotation and the acetabulum inherently has an initial center of rotation, therefore the current implant position inherently includes “a distance” between a center of rotation of the pelvic implant relative to the initial center of rotation of the acetabulum. Note that the claim does not require any steps of calculating centers of rotation or distance and does not require a step of displaying the distance between the centers of rotation. The claim only requires 
Regarding claims 12 and 19, DiGioia discloses displaying the position of the cup relative to the planned cup position in col.11, ll.52-58, however, DiGioia does not specifically disclose that the real time information includes anteversion and/or inclination of the pelvic implant relative to the pelvis.
Sarin teaches a method for guiding an operator in implanting a pelvic implant, in the same field of endeavor, wherein the anteversion and inclination angles are displayed for the purpose of facilitating placement of the implant within a desired angular range (par.40).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the step of displaying the anteversion and/or inclination angles of the implant as taught by Sarin in the method and system of DiGioia in order to facilitate placement of the implant in a desired angular range.
Regarding claims 13 and 14, see DiGioia col.11, ll.22-40. The pelvic model is based on a pre-operatively tracked posture.
Regarding claims 15 and 22, DiGioia does not disclose the specific points registered for the frame of reference and does not disclose that the controller is configured to create a frame of reference of the pelvis by registering the claimed points. 
Sarin teaches a system and method for guiding an operator in implanting a pelvic implant, in the same field of endeavor, wherein the frame of reference is created by registering points on each of the ASIS and a pubis tubercle, wherein the points lie on a frontal plane of the reference, a transverse plane being perpendicular to the frontal plane and incorporating the points on the ASIS and a sagittal plane being perpendicular to the frontal plane and the transverse plane (pars. 58-59; figs. 9 and 10). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to create the frame of reference of the pelvis in the method and system of DiGioia using the points taught 
Regarding claim 25, the system of DiGioia as modified by Sarin as discussed above with respect to claim 11 includes an impactor having the pelvic implant at its end.
Allowable Subject Matter
Claims 17 and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and upon overcoming the double patenting rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774